DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 20 July 2022. In view of this communication, claims 5, 6, 8-10, and 12-14 are pending in the Application. Claims 1-4, 7, and 11 are cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see page 5 of the Remarks, filed 20 July 2022, with respect to claims 5 and 9 have been fully considered and are persuasive.  The rejections under 35 USC §112(b) of claims 5 and 9 have been withdrawn. 
Allowable Subject Matter
Claims 5, 6, 8-10, and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5, the prior art does not disclose, inter alia, the high frequency module of claim 5, wherein the high frequency integrated circuit board comprises a transmission line, the transmission line comprises conductive foils on the top surface of the high-frequency integrated circuit board; and wherein dimensions of the transmission line satisfy:

    PNG
    media_image1.png
    110
    279
    media_image1.png
    Greyscale

Regarding claim 9, the prior art does not disclose, inter alia, the method of claim 9, wherein the high frequency integrated circuit board comprises a transmission line, the transmission line comprises conductive foils on the top surface of the high-frequency integrated circuit board; and wherein dimensions of the transmission line satisfy:

    PNG
    media_image1.png
    110
    279
    media_image1.png
    Greyscale

Claims 6, 8, 10, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if the independent claims upon which they are respectively dependent were rewritten to overcome the rejections under 35 USC §112(b) that are described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kondoh et al. (US 6,337,661 B1) teaches a high-frequency module, comprising: a chassis  (4, 5) made of a conductor, wherein the chassis has an internal space; a high-frequency integrated circuit board (2) housed in the internal space of the chassis; and a resistive element (6) between an inner wall (5) of the chassis and the high-frequency integrated circuit board (2), wherein the inner wall (5) faces a top surface of the high-frequency integrated circuit board (2)
Lehman et al. (US 5,214,498 A, Fig. 2) teaches a high-frequency module, comprising: a chassis  (24) made of a conductor, wherein the chassis has an internal space; a high-frequency integrated circuit board (50A, 50B) housed in the internal space of the chassis; and a resistive element (76) between an inner wall of the chassis and the high-frequency integrated circuit board (50A, 50B), wherein the inner wall faces a top surface of the high-frequency integrated circuit board (50A, 50B)
Dean et al. (US 4,259,684 A, Fig. 1) teaches a high-frequency module, comprising: a chassis (18, 19) made of a conductor, wherein the chassis has an internal space; a high-frequency integrated circuit board (5, 6, 7) housed in the internal space of the chassis; and a resistive element (4) between an inner wall (19) of the chassis and the high-frequency integrated circuit board (5, 6, 7), wherein the inner wall (19) faces a top surface of the high-frequency integrated circuit board (5, 6, 7)
Halford et al. (US 3,638,148 A, Fig. 1) teaches a high-frequency module, comprising: a chassis  (14, 15) made of a conductor, wherein the chassis has an internal space; a high-frequency integrated circuit board (12, 13) housed in the internal space of the chassis; and a resistive element (17) between an inner wall (15) of the chassis and the high-frequency integrated circuit board (12, 13), wherein the inner wall (15) faces a top surface of the high-frequency integrated circuit board (12, 13)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847